     Case
MIE (Rev.       2:19-cv-12533-SFC-DRG
          9/09) Order                                       ECF
                      Regarding Reassignment of Companion Case - Civil   No. 2, PageID.453 Filed 09/06/19 Page 1 of 1



                                                     UNITED STATES DISTRICT COURT
                                                     EASTERN DISTRICT OF MICHIGAN

Aaron Gant


                       Plaintiff(s),                                           Case No. 19-cv-12533

v.                                                                             Honorable Bernard A. Friedman

Ford Motor Company                                                             Magistrate Judge R. Steven Whalen


                       Defendant(s).
                                                                         /

                                ORDER REGARDING REASSIGNMENT OF COMPANION CASE

         This case appears to be a companion case to Case No.            19-10583      . Pursuant to E.D. Mich LR
83.11, the Clerk is directed to reassign this case to the docket of the Honorable Sean F. Cox
and Magistrate Judge David R. Grand                       .


                                                                               s/Bernard A. Friedman
                                                                               Bernard A. Friedman
                                                                               United States District Judge

                                                                               s/Sean F. Cox
                                                                               Sean F. Cox
                                                                               United States District Judge




           Pursuant to this order, case assignment credit will be given to the appropriate Judicial Officers.
           Case type: CIVIL

        If the District Judge assigned to the companion case is located at another place of holding court, the office
code will be changed accordingly.


Date: September 6, 2019                                                       s/N. Ahmed
                                                                              Deputy Clerk

cc:     Parties and/or counsel of record
        Honorable Sean F. Cox
